ACCEPTED
                                                                                                                          03-14-00375-CV
                                                                                                                                  7388426
                                                                                                               THIRD COURT OF APPEALS
                                                                                                                          AUSTIN, TEXAS
                                                                                                                   10/15/2015 11:20:39 AM
                                                                                                                        JEFFREY D. KYLE
                                                                                                                                   CLERK




                                                                                                     FILED IN
                                                                                            3rd COURT OF APPEALS
DOUGLAS D. GEYSER                                                                               AUSTIN, TEXAS (512) 936-2540
ASSISTANT SOLICITOR GENERAL                                                               10/15/2015
                                                                                 DOUGLAS.GEYSER @       11:20:39 AM
                                                                                                  TEXASATTORNEYGENERAL.GOV

                                                                                              JEFFREY D. KYLE
                                                          October 15,         2015                    Clerk


    VIA FILE & SERVEXPRESS

    Mr. Jeffrey D. Kyle, Clerk
    Third District Court of Appeals
    209 W. 14th Street, Room 101
    Austin, Texas 78701

             Re:       No. 03-14-00375-CV; AusPro Enterprises, LP v. Texas
                       Department of Transportation

    Dear Mr. Kyle:

          This letter acknowledges that oral argument in the above-
    referenced case has been set for November 18, 2015, at 9:00 a.m. I
    intend to present argument on behalf of Appellee Texas Department of
    Transportation.

                                                          Sincerely,

                                                            /s/ Douglas D. Geyser
                                                          Douglas D. Geyser
                                                          Counsel for Appellee

    cc:      counsel for AusPro Enterprises, LP




  POST OFFICE BOX 12548, AUSTIN, TEXAS 78711-2548 TEL:(512) 463-2100               WEB: WWW.TEXASATTORNEYGENERAL.GOV
                                        An Equal Employment Opportunity Employer